TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 24, 2014



                                       NO. 03-13-00215-CV


                                 Christopher Jenkins, Appellant

                                                  v.

                              City of Cedar Park, Texas, Appellee




         APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN;
                   DISSENTING OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 25, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.